DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 08/10/2021.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed capping head (10) for the application of caps on containers or bottles, comprising a hollow housing (11) internally defining at least a first chamber (19) in which a shaft (13) rotating about a longitudinal axis (A) is housed, the rotating shaft (13) being coupled with the hollow housing (11) through the interposition of a magnetic or electromagnetic decoupling assembly (20) configured to generate thermal dissipation power and comprising at least a rotor (21) and a stator (22), the magnetic or electromagnetic decoupling assembly (20) being suitable to allow a relative rotation between the hollow housing (11) and the rotating shaft (13) when the rotating shaft (13) is subjected to a braking torque exceeding a threshold torque, wherein inside the hollow housing (11) there are means for enhancing the thermal dissipation power, said means comprising elements (28a, 29a, 26, 17a, 17b) which are different from the rotor (21) and the stator (22) and on which eddy currents flow, wherein said elements (28a, 29a, 26, 17a, 17b) which are different from the rotor (21) and the stator (22) and on which eddy currents flow comprise at least one out of: at least one coating layer (29a) of an outer surface portion (29) of the stator (22) radially facing the rotor (21), and/or at least one coating layer (28a) of an outer surface portion (28) of the rotor (21) radially facing the stator (22); and/or at least one axial extension element (26) of the stator (22) of the magnetic or electromagnetic decoupling assembly (20); and/or at least one annular element (17a, 17b) placed at the rotor (21) of the magnetic or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731